Filed by Altimo Holdings & Investments Ltd. This communication is filed pursuant to Rule 425 under the Securities Act of 1933, as amended. Subject Company: Open Joint Stock Company “Vimpel-Communications” Commission File No.:1-14522 Mikhail Fridman: “I Don't Believe That Government Management Can Be Efficient” Ekonomicheskie Izvestiia, No. 221, December 7, 2009 Alfa Group owner Mikhail Fridman recently visited Ukraine to participate in an Alfa Bank management conference. The program of the visit did not include any official meetings. However, “i” [Ekonomicheskie Izvestiia] learned that Mr. Fridman met informally with several major Ukrainian businessmen to discuss the telecommunications, financial and trade markets. Mikhail Fridman told us about the results of his “Ukrainian meetings.” -
